—Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about September 30, 1999, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute the crimes of attempted robbery in the first degree (two counts), criminal possession of a weapon in the fourth degree and menacing, and placed him on probation, under the Juvenile Intensive Supervision Program, for a period of 2 years, unanimously affirmed, without costs.
The fact-finding determination was based upon legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility. Appellant’s larcenous intent was clearly established by his demands, while holding a knife, that the victims surrender items of property, since there was no credible non-larcenous explanation for appellant’s conduct (see, Matter of Yiell C., 253 AD2d 718). Concur — Williams, J. P., Tom, Wallach, Buckley and Friedman, JJ.